UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1101


EUGENE T. HOLMES,

                  Plaintiff – Appellant,

             v.

ELAINE F. MARSHALL, NC Secretary of State; DEREK G. WILES;
WAYNE GROOMS; JW BIUE; CHARLES JONES; ALEC CHAPLIN, JR.;
LISA F. BYERLY; LOCK BELL; MICHAEL NEESE, Asst. District
Attorney; SHERRY H. TINDELL; MANICA STEWARD; TOM HORNER,
Clerk of Superior Court; CARL SPARDLEY; LARRY BROWN;
MICHAEL LANDS; RAYMOND HAMRICK; JUDGE FAUST; JASON THOMAS
WALL; ANNIE FOSTER; DAVID TEDDY; K. DEAN BLACK; FNU SIMS;
RICHARD ABERNETHY; WILLIAM A. ANTHONY; NAVY BLACK NORELLE;
DANE C. MASTIN; GLENN E. ANDERSON, SR.; MIKE BUTLER; MARVIN
PROCTOR; REID JAMES; KEVIN BRACKETT; BRUCE BRYANT; ROBERT
HUDGINS; DON BRIDGES; DAVID B. SAMPLE; DONALD RICE;
MEREDITH A. SHUFORD; MEGAN FONTANA; WOODROW P. BURGRESS;
ANGELIA HOVIE; ANDY D. CROMER ANDERSON; MITCHELL L. MCLEAN,
Clerk of Superior Court; JEFFREY RAY SMITH; CHARLES WOMACK;
JESSE B. CALDWELL, III; RALPH C. GINGLES; RALPH GURGAINUS;
JAMES B. PASLAY; DAVID STEWARD; SANDA ROBERT; PINKY REESE;
TIMOTHY L. PATTI; JASON P. GREEN, Chief of Police; MAJOR
LEPHARD; ALAN CLONINGER, Sheriff,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cv-00600-MR-CH)


Submitted:    September 24, 2009            Decided:   October 7, 2009
Before WILKINSON and    GREGORY,       Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene T. Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Eugene T. Holmes appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous,

pursuant    to    28     U.S.C.     § 1915(e)(2)(B)(i)        (2006).          We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm      for   the      reasons   stated      by    the    district         court.

Holmes v.     Marshall,      No.    3:08-cv-00600-MR-CH       (W.D.N.C.        Jan    14,

2009).      We dispense with oral argument because the facts and

legal    contentions      are      adequately   presented         in   the    materials

before   the     court    and     argument    would   not    aid       the   decisional

process.

                                                                               AFFIRMED




                                          3